Name: Council Decision (CFSP) 2017/82 of 16 January 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision
 Subject Matter: civil law;  international affairs;  maritime and inland waterway transport;  Asia and Oceania
 Date Published: 2017-01-17

 17.1.2017 EN Official Journal of the European Union L 12/90 COUNCIL DECISION (CFSP) 2017/82 of 16 January 2017 amending Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016 the Council adopted Decision (CFSP) 2016/849. (2) On 17 December 2016 the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1718 (2006) deleted the names of five vessels from the list of persons and entities subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 16 January 2017. For the Council The President F. MOGHERINI (1) OJ L 141, 28.5.2016, p. 79. ANNEX The vessels with the IMO numbers listed below are deleted from the list set out in entry 20 of part B (Entities) of Annex I to Decision (CFSP) 2016/849: (d) Dawnlight 9110236 (e) Ever Bright 88 (J Star) 8914934 (f) Gold Star 3 (benevolence) 8405402 (o) Orion Star (Richocean) 9333589 (w) South Hill 5 9138680